Citation Nr: 0625210	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left hip degenerative disc and 
joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar spine degenerative joint 
disease.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1990 and from September 1990 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the RO via which the 
RO, in pertinent part, granted service connection for lumbar 
spine degenerative joint disease to which it assigned a 10 
percent evaluation and for left hip degenerative joint 
disease to which it assigned a 10 percent evaluation.  

By April February 2006 rating decision, the RO granted an 
increased rating of 20 percent for the veteran's service-
connected left hip degenerative joint disease.  Although each 
increase represents a grant of benefits, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before 
the Board.


FINDINGS OF FACT

1.  The veteran's left hip degenerative joint disease is 
manifested by no more than limitation of flexion motion from 
0 to 90 degrees with not more than moderate disability.

2.  The veteran's lumbar spine degenerative disc and joint 
disease is manifested by no more than incapacitating episodes 
having a total duration of at least one week but less than 
two weeks in the past 12 months, total range of motion to 
greater than 120 degrees, and forward flexion to 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left hip degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5003-5255 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbar spine degenerative disc and joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4,71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in September 2003 and April 2006 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify and provide any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  The 
April 2006 letter advised the veteran regarding degree of 
disability and effective dates as mandated by the Court in 
Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  VA medical examinations 
and opinions in furtherance of the veteran's claims have been 
provided in accordance with the mandates of VCAA.  The 
veteran has requested no additional assistance in the 
development of his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Left hip

The veteran's service-connected left hip degenerative joint 
disease has been rated 20 percent disabling by the RO under 
the provisions of Diagnostic Code 5003-5255.  Id.; 38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major joint 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5255 (impairment of the femur), 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board observes in passing that "marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Webster's New World Dictionary, Third College Edition (1988) 
828.

On May 2003 VA general medical examination, the examiner 
diagnosed left hip degenerative joint disease.  Hip flexion 
was from zero to 125 degrees, extension was from zero to 30 
degrees, abduction was from zero to 10 degrees, adduction was 
from zero to 25 degrees, internal rotation was from zero to 
40 degrees, and external rotation was from zero to 60 
degrees.  There was pain on all movement as well as 
tenderness on palpation.  

In October 2003, the veteran sought medical treatment for 
left hip pain.  He denied trauma and indicated that the May 
2003 VA examiner missed several details pertinent to the left 
hip.  

On January 2006 VA orthopedic examination, the veteran 
complained of left hip pain that was a two or three on a 
scale of one to 10.  There was no heat, redness, swelling, 
instability, or locking.  The veteran reported lack of 
endurance due to pain that caused limping.  The veteran used 
analgesics on a daily basis to reduce pain.  He denied flare-
ups as well as the use of crutches or other assistive 
devices.  There were no episodes of dislocation, subluxation, 
or inflammatory disease, and the veteran was able to perform 
the activities of daily living.  Bed rest was never 
prescribed for the veteran's left hip, and the veteran 
reported engaging in a regular and demanding physical fitness 
routine.

On examination, left hip range of motion was as follows: 
forward flexion was from zero to 90 degrees with pain on 
extremes of motion but without fatigability.  Extension was 
from zero to 20 degrees with pain but without fatigability.  
Adduction was from zero to 20 degrees with pain but without 
fatigability.  Abduction was from zero to 30 degrees with 
pain but without fatigability.  Internal rotation was from 
zero to 20 degrees, and external rotation was from zero to 40 
degrees with pain but without fatigability.  The examiner 
diagnosed degenerative joint disease of the left hip.  

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005).

The record does not reflect marked left hip or knee 
disability.  Although left hip range of motion is somewhat 
limited, the veteran is able to exercise, he can perform the 
activities of daily living, and he does not require bed rest.  
Moreover, his left hip pain is a two or three on a scale of 
one to ten.  Thus, his left hip disability cannot be 
characterized as marked.  See Webster's New World Dictionary, 
Third College Edition (1988) 828.  A 30 percent evaluation, 
therefore, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

The Board notes that Diagnostic Code 5254, which pertains to 
hip flail joint, is rated under the same criteria applicable 
to Diagnostic Code 5255.  The Board, therefore, need not 
assess entitlement to an increased rating under its 
provisions.  See Id.

The Board will consider other potentially applicable 
provisions that offer an evaluation in excess of 20 percent 
for disabilities of the hip.  Diagnostic Code 5250 is 
inapplicable because it pertains to ankylosis of the hip, and 
left hip ankylosis has not been shown.  38 C.F.R. § 4.71a.  
Diagnostic Code 5251 does not apply because it necessitates 
limitation of extension of the thigh to 5 degrees.  Id.  Such 
limitation of motion has not been shown on either examination 
described above.  Under Diagnostic Code 5252 (limitation of 
flexion of thigh), flexion of the thigh to 20 degrees 
warrants a 30 percent disability rating, while flexion of the 
thigh limited to 10 degrees warrants a 40 percent disability 
rating.  Id.  The veteran's flexion is to 90 degrees.  Thus, 
he cannot benefit from an increased rating under Diagnostic 
Code 5252.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2005) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2005) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  

Pain and weakness causing additional disability beyond that 
reflected on range of motion measurements have not been 
shown.  Furthermore, while there is indeed limitation of 
motion of the left hip, weakened movement, excess 
fatigability, and incoordination have not been shown.  Thus, 
no further compensation under these provisions is warranted.  

The record does not reflect entitlement to an evaluation in 
excess of 20 percent for the veteran's service-connected left 
hip disability at any time during the appellate period.  
Entitlement to a staged rating, therefore, need not be 
considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Lumbar spine 

The veteran's service-connected lumbar spine degenerative 
disc and joint disease has been rated 10 percent disabling by 
the RO under the provisions of Diagnostic Code 5243.  
38 C.F.R. § 4.71a.

Diagnostic Code 5243 contains the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

On May 2003 VA general medical examination, the veteran 
complained of low back pain and difficulty straightening the 
spine and difficulty bending and indicated that his spine 
disorder had a negative impact on his employment.  Low back 
flexion was from zero to 95 degrees, extension was from zero 
to 10 degrees, lateral flexion was from zero to 30 degrees on 
the right and from zero to 10 degrees on the left.  Rotation 
was from zero to 25 degrees bilaterally.  There was pain on 
motion in every direction, and there was tenderness to 
palpation.  The examiner diagnosed lumbar degenerative joint 
disease.

On January 2006 VA orthopedic examination, the examiner noted 
no postural or fixed abnormalities.  There were no muscle 
spasms, but there was mild tenderness to palpation of the 
lumbar spine.  Lumbar spine range of motion was as follows: 
flexion: zero to 80 degrees with pain at 80 degrees; lateral 
bending: zero to 20 degrees bilaterally with stiffness but no 
fatigability; rotation: zero to 15 degrees bilaterally with 
stiffness but no pain or fatigability; extension: zero to 10 
degrees limited by stiffness but without pain or 
fatigability.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine.

Although the veteran's primary low back complaint seems to be 
of stiffness, he has not complained of, and the evidence has 
not shown, incapacitating episodes of any sort.  Thus, a 20 
percent evaluation under Diagnostic Code 5243 is not 
warranted.  

The Board observes that a 20 percent evaluation is not 
warranted under the general schedule for rating spinal 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  
Forward flexion is greater than 60 degrees, combined 
thoracolumbar range of motion is, based on both examination 
reports cited above, is greater than 120 degrees, and the 
record is silent as to muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, 
the veteran does not meet the criteria for a 20 percent 
evaluation under the general schedule for rating disabilities 
of the spine.  Id.

The Board has considered all of the potentially applicable 
criteria, but they do not reflect entitlement to an 
evaluation in excess of 10 percent at any time during the 
appellate period.  Id; 38 C.F.R. § 4.71a, Diagnostic Code 
5243; Fenderson, supra.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  No further compensation is warranted under 
these provisions because additional disability beyond that 
reflected on range of motion measurements has not been 
demonstrated.  Additionally, weakened movement, excess 
fatigability, and incoordination are not apparent from the 
record.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board recognizes that the veteran 
claimed adverse impact on employment resulting from his low 
back disability, but there is no corroborating evidence in 
the record of any material disruptions in employment.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


